Appeal of Dover Iron Co. Docket No. 1711.

Submitted March 30, 1925; decided May 8, 1925.

Harry Friedman, Esq., for the taxpayer. B. G. Simpich, Esq., for the Commissioner.

Before Ivins and Marquette.
This is an appeal from a determination of the Commissioner pro posing to assess additional income
and profits taxes for the year 1917 m the amount of $1,514.19. The additional tax results from the
disallowance of a deduction as a bad debt in that year of $9,569. From the pleadings and the
admissions of counsel at the hearing, the Board makes the following

FINDINGS OF FACT
The taxpayer is a Tennessee corporation which was dissolved in 1920. The Tennessee & Cumberland
Railroad Company was in debted to the taxpayer in the amount of $9,569 for advances made to it, and
the said amount was ascertained to be worthless and was deducted by the taxpayer in its tax
returns for the years 1910 to 1913, a portion of said indebtedness being deducted in each of those
years. The amount of the indebtedness was not written off the tax- Sayer's books but remained
thereon through the year 1917.

The eduction as taken by the taxpayer was disallowed, and in making itsreturnsforthe;
year1917thedebtwasdeductedfromgrossincome of that year as a worthless debt. The Commissioner
disallowed the deduction on the ground that the debt had been ascertained to be worthless in prior
years and was not a proper deduction from gross income in the year 1917.

DECISION
The determination of the Commissioner is approved.